Citation Nr: 0710776	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as due to exposure to herbicides and/or asbestos.

2.  Entitlement to service connection for status post 
coronary arteriography due to angina pectoris and 
tachycardia.

3.  Entitlement to service connection for temporomandibular 
joint disease.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
April 1976 and from January 1986 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The veteran seeks service connection for hypertension, status 
post coronary arteriography due to angina pectoris and 
tachycardia, and temporomandibular joint disease.

In his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, he noted that he was treated for hypertension 
at Tinker Air Force Base Clinic, Angina Pectoris at Midwest 
City Regional Hospital.  

The Board also notes that the RO has made repeated attempts 
to secure the veteran's service medical records from the 
National Personnel Records Center and clinical records from 
Tinker Air Force Base without success.  In a statement 
received from the veteran by VA in September 2004, he stated 
had located his medical records and would be sending them to 
VA.  To date, these records are not associated with the 
claims file.  It is the Board's opinion that a final attempt 
should be made to obtain these records and associate them 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be contacted again 
and informed that his service medical 
records are missing.  He should be 
requested to submit copies of all service 
medical records pertinent to the issues 
on appeal in his possession.  The veteran 
should also be requested to provide his 
last base and unit of assignment and 
where his final separation examination 
was completed.  Any response or evidence 
received should be associated with the 
claims file. 

2. The National Personnel Records Center 
(NPRC) should be contacted and a request 
should be made for the veteran's service 
personnel and medical records for all 
periods of active service.  The NPRC must 
be requested to affirm that all service 
records have been forwarded to VA, they 
no longer exist, or they are not in the 
possession of the NPRC.  All leads must 
be followed.  Any responses and/or 
evidence received should be associated 
with the claims file.

3.    If NPRC indicates that the 
veteran's service records are not in 
their possession, and the veteran has 
provided his last base and unit of 
assignment as well as where his final 
separation examination was completed, a 
request should be made to obtain the 
veteran's service medical records from 
both of these facilities.  All leads must 
be followed.  Any responses and/or 
evidence received should be associated 
with the claims file.

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




